DETAILED ACTION
Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “generating personalized alerts before dissemination of information” (Spec: ¶ 1) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-7), Process (claims 8-14), Article of Manufacture (claims 15-20)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite    
[Claim 1]	analyzing interactions by a user within a network;
generating a user profile for said user;
identifying an attempt by said user to share a post via said network; and
prompting said user with a personalized alert to evaluate said post, wherein said personalized alert is generated based on said interactions, said user profile, and properties of said post.
[Claim 2]	wherein defining said user profile comprises:
assessing how said user engages with said network, wherein said assessing considers scrolling speed of said user, quantity of interactions of said user with content on said network, and time between said interactions of said user with said content on said network.
[Claim 3]	wherein:
said interactions and said user profile are user data included in a corpus;
	said properties of said post are included in said corpus;
	generating a personalized alert.
[Claim 4]	receiving feedback from said user; and
	integrating said feedback into said corpus.
[Claim 5]	analyzing said interactions with said content on said network; and
	assessing a reaction of said user based on said interactions.
[Claim 6]	wherein: said properties of said post include a topic of said post and a popularity of said post.
[Claim 7]	further comprising wherein
analyzing said properties;
identifying one or more features based on said properties;
comparing said properties to one or more historical properties; and
determining said properties are above a reputation threshold.

These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). 
The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to sending users an alert to evaluate a post, which is an example of managing personal behavior or interactions between people (i.e., organizing human activity). The claimed network may simply be a group (e.g., of human users, content, etc.).
The other claim sets similarly recite details of the aforementioned abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – The apparatus claims include a memory and a processor in communication with said memory, said processor being configured to perform operations (claim 1) and wherein said corpus is used to train a machine learning algorithm and said machine learning algorithm generates a personalized alert (claim 3). The process claims include a processor. Process claim 10 recites wherein said corpus is used to train a machine learning algorithm and said machine learning algorithm generates a personalized alert. The article of manufacture claims include  a computer program product, said computer program product comprising a computer readable storage medium having program instructions embodied therewith, said program instructions executable by a processor. Article of manufacture claim 17 recites wherein said assessing considers scrolling speed of said user. Article of manufacture claim 18 recites wherein said corpus is used to train a machine learning algorithm and said machine learning algorithm generates a personalized alert.
The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general-purpose processing elements and other generic components (Spec: ¶¶ 102-114). The machine learning is described as generic machine learning (e.g., see ¶¶ 2, 5, 28 of Applicant’s Specification) and claimed as such. The claimed machine learning may also be seen as a general link to technology.
The claims also generally receive, store, and/or output (e.g., generating an alert) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bronstein (US 2021/0049441) in view of Myslinski (US 2014/0188461).
[Claim 1]	Bronstein discloses a system, said system comprising:
	a memory (¶ 52, 95-96 – The disclosed invention is computerized and a neural network is trained, including based on extracted content information; therefore, use of a system comprising a memory and a processor are understood to be taught); and
	a processor in communication with said memory (¶ 52, 95-96 – The disclosed invention is computerized and a neural network is trained, including based on extracted content information; therefore, use of a system comprising a memory and a processor are understood to be taught), said processor being configured to perform operations comprising:
		analyzing interactions by a user within a network (¶¶ 22-24; title – The invention is applied to social media networks);
generating a user profile for said user (¶¶ 22-24).
As seen in ¶¶ 23 and 60 of Bronstein, a credibility score may take into account the reputation of the user as well as other aspects of engagement and the content itself to determine whether shared content is likely real or fake information. Bronstein does not explicitly disclose that the result of this analysis is conveyed as a personalized warning to a user who attempts to share a post. More specifically, Bronstein does not explicitly disclose identifying an attempt by said user to share a post via said network and prompting said user with a personalized alert to evaluate said post, wherein said personalized alert is generated based on said interactions, said user profile, and properties of said post. However, Myslinski fact checks a comment that a user attempts to post on a message board before the comment is posted for public view (Myslinski: figs. 60, 62, ¶¶ 69, 389, 391, 393). If the veracity of the comment is determined to be questionable, the user is given a visual alert explaining that his/her comment has been found to be factually inaccurate and the user is requested to provide a justification for his/her comment, at which point the user may respond and a reliability rating may be displayed with the publicly available posting of the comment (Myslinski: figs. 60, 62, ¶¶ 69, 389, 391, 393). Both Bronstein and Mysklinski seek to prevent the dissemination of misinformation. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Bronstein such that the result of this analysis is conveyed as a personalized warning to a user who attempts to share a post in order to “provide users with vastly increased knowledge [and] limit the dissemination of misleading or incorrect information” (as suggested in Myslinski: ¶ 7).
[Claim 3]	Bronstein discloses wherein:
said interactions and said user profile are user data included in a corpus (¶ 22 – All relevant information is fed into a data set(s));
	said properties of said post are included in said corpus (¶¶ 22-24, 51-70, 73-74, 96 – All relevant information is fed into a data set(s). This information includes data regarding user profiles, content features, correlations between user characteristics and likelihood to share fake news, etc.);
	said corpus is used to train a machine learning algorithm (¶¶ 22-24, 51-70, 73-74, 96 – All relevant information is fed into a data set(s). The data sets are used to train the neural network).
	The Bronstein-Myslinski combination addresses the generation of a personalized alert in the rejection of the independent claim above. While Myslinski does not explicitly disclose that the personalized alert is generated by a machine learning algorithm, Bronstein’s invention is implemented by a neural network (Bronstein: ¶¶ 184, 227, 240). As seen in ¶¶ 23 and 60 of Bronstein, a credibility score may take into account the reputation of the user as well as other aspects of engagement and the content itself to determine whether shared content is likely real or fake information. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to further modify the Bronstein-Myslinski combination such that said machine learning algorithm generates said personalized alert in order to facilitate a more effective and accurate decision-making process that prevents the dissemination of content that is identified as false.
[Claim 4]	Bronstein discloses receiving feedback from said user (¶¶ 73-74 – Users may additionally comment, i.e., provide feedback, on the posts they share); and
	integrating said feedback into said corpus (¶¶ 22-24, 51-70, 96 – All relevant information is fed into a data set(s). The data sets are used to train the neural network; ¶¶ 73-74 – Users may additionally comment, i.e., provide feedback, on the posts they share).
[Claim 5]	Bronstein discloses analyzing said interactions with said content on said network (¶¶ 22-24, 51-70, 96 – All relevant information is fed into a data set(s), The data sets are used to train the neural network); and
	assessing a reaction of said user based on said interactions (¶¶ 73-74 – Users may additionally comment, i.e., provide feedback, on the posts they share; ¶¶ 22-24 – User engagement and explicit user reactions convey reactions of a user based on interactions).
[Claim 6]	Bronstein discloses wherein: said properties of said post include a topic of said post (¶¶ 61, 79-80, 280) and a popularity of said post (¶¶ 96, 280, 283 – Likelihood of popularity and/or virality of posted content may be predicted, which means that a training set of relevant data was fed into the neural network; ¶¶ 72-73, 80-81, 282 – A propagation (or diffusion) pattern, of content including a speed of propagation, is used to judge if the propagated content is fake news. This information is also used to train the neural network).
[Claim 7]	Bronstein discloses further comprising wherein
analyzing said properties (¶¶ 22-24, 51-70, 73-74, 96 – All relevant information is fed into a data set(s). The data sets are used to train the neural network);
identifying one or more features based on said properties (¶¶ 22-24, 51-70, 73-74, 96 – All relevant information is fed into a data set(s)  -- The data sets are used to train the neural network; ¶¶ 96, 280, 283 – Likelihood of popularity and/or virality of post content may be predicted, which means that a training set of relevant data was fed into the neural network; ¶¶ 72-73, 80-81, 282 – A propagation (or diffusion) pattern, of content including a speed of propagation, is used to judge if the propagated content is fake news. This information is also used to train the neural network);
comparing said properties to one or more historical properties (¶¶ 22-24, 51-70, 73-74, 96 – All relevant information is fed into a data set(s). The data sets are used to train the neural network; ¶¶ 96, 280, 283 – Likelihood of popularity and/or virality of post content may be predicted, which means that a training set of relevant data was fed into the neural network; ¶¶ 72-73, 80-81, 282 – A propagation (or diffusion) pattern, of content including a speed of propagation, is used to judge if the propagated content is fake news. This information is also used to train the neural network. Training a neural network based on actual observations and to make predictions would necessarily compare current properties to historical properties); and
determining said properties are above a reputation threshold (¶¶ 23, 60 – A credibility score may take into account the reputation of the user as well as other aspects of engagement and the content itself; ¶ 245 – A credibility score can fall within a given range of values; ¶¶ 152, 265 – A distinction is made between scores that convey clusters of reliable vs. unreliable users. The reputation threshold conveys a property or set of properties that have been learned as distinguishing between real vs. fake information and/or reliable vs. unreliable users. Data indicative of reliable content and reliable users would convey that the evaluated properties of a given scenario are above a reputation threshold. Conversely, data indicative of unreliable content and unreliable users would convey that the evaluated properties of a given scenario are below a reputation threshold. This is how the relevant clusters would be identified as part of the neural network training process).
[Claims 8, 10-14]		Claims 8 and 10-14 recite limitations already addressed by the rejections of claims 1 and 3-7 above; therefore, the same rejections apply.
[Claims 15-16, 18-20]	Claims 15-16 and 18-20 recite limitations already addressed by the rejections of claims 1, 3-5, and 7 above; therefore, the same rejections apply. Furthermore, Bronstein discloses a computer program product, said computer program product comprising a computer readable storage medium having program instructions embodied therewith, said program instructions executable by a processor to cause said processor to perform the disclosed functions (¶ 52, 95-96 – The disclosed invention is computerized and a neural network is trained, including based on extracted content information; therefore, use of a system comprising a computer program product comprising a computer readable storage medium having processor-executable program instructions stored thereon is understood to be taught).

Claims 2, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bronstein (US 2021/0049441) in view of Myslinski (US 2014/0188461), as applied to claims 1, 8, and 15 above, in view of Gumelar et al. "Engagement and the Spread of Fake News." Advances in Social Science, Education and Humanities Research, vol. 165, 2018.
[Claims 2, 9, 17]	Bronstein discloses wherein defining said user profile comprises:
assessing how said user engages with said network (¶¶ 22-24; title), quantity of interactions of said user with content on said network (¶ 22), and time between said interactions of said user with said content on said network (¶ 22).
	Bronstein does not explicitly disclose that assessing how said user engages with said network considers scrolling speed of said user. Similar to Bronstein, Gumelar evaluates the relationship between user engagement and the spread of fake news (Gumelar: title, abstract). Gumelar finds a connection between a user’s engagement with news and the spread of fake news and proposes evaluating user engagement by “test[ing] differences in the pace of scrolling and news intake to get time for the participant to engage with news.” (Gumelar: pp. 161-162, V. Discussion) As explained above and in ¶¶ 22-24, Bronstein also identifies connections between user engagement and the propagation of false content. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Bronstein such that assessing how said user engages with said network considers scrolling speed of said user in order to enhance the range and granularity of relevant correlations that may be gleaned from user engagement and the spread of false content so that the neural network may be trained to more accurately assess the reliability of users and content, thereby more effectively serving to prevent the dissemination of misinformation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morriss (US 10,706,092) – Filters out non-verified search results.
Pavlov (US 2021/0342704; WO 2021/262180 A1) – Detects misinformation and fake news via network analysis.
	Chang et al. (US 2016/0164888) – Detects false messages in social media.
	Naqvi et al. (US 2020/0097837) – Disseminates content to limited audience groups to minimize the effects of disinformation.
	Shu et al. (US 2021/0089579 and US 2021/0334908) – Disclose how inferences may be made as to whether or not news is real or fake based on user engagement, sentiment, and other behaviors.
	Jolly et al. (US 2021/0103626) – Alerts users to the bias of content sources.
	Yiu et al. (US 11,243,658) – Evaluates engagement based on scrolling speed.
	Burciu et al. (US 9,398,071) – Evaluates engagement based on scrolling speed.
	Bulusu et al. (US 10,866,719) - Evaluates engagement based on scrolling speed.
	Dotan-Cohen et al. (US 2019/0205839) -- Evaluates engagement based on scrolling speed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683